                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DALLAS COUNTY HOSPITAL
DISTRICT, et al.,

                Plaintiffs,                              Case No.: 4:19-cv-04834

        vs.

AMNEAL PHARMACEUTICALS,
LLC, et al.

                Defendants.



    RULE 7.1 DISCLOSURE STATEMENT OF MALLINCKRODT LLC, SPECGX LLC,
                         AND MALLINCKRODT PLC

      In accordance with Federal Rule of Civil Procedure 7.1 and the Court’s Order for
Conference and Disclosure of Interested Parties, the following information is provided
for named defendants Mallinckrodt LLC, Mallinckrodt plc, and SpecGx LLC: 1

     1. Defendants Mallinckrodt LLC, Mallinckrodt plc, and SpecGx LLC are financially
        interested in this case.

       Other than the above-named entities and the other parties to the litigation,
Defendants are not currently aware of any other individuals or entities that are financially
interested in this case.

Dated: December 30, 2019                                  Respectfully submitted,




1Mallinckrodt plc, an Irish corporation headquartered in the United Kingdom, disputes that it has been
served, and expressly reserves all defenses, including those related to personal jurisdiction and service of
process, and provides this disclosure statement without waiving such defenses. Please be advised this
disclosure statement does not constitute an appearance in this matter, and SpecGx LLC and Mallinckrodt
LLC do not waive any of their substantive or procedural rights, including but not limited to their rights to
challenge personal jurisdiction and service of process.
                                               PARSONS MCENTIRE MCCLEARY PLLC

                                               By: /s/ Roger L. McCleary
                                               Jeffrey R. Parsons
                                               Texas Bar No. 15547200
                                               Federal ID No. 2411
                                               jparsons@pmmlaw.com
                                               Roger L. McCleary
                                               Texas Bar No. 13393700
                                               Federal ID No. 205
                                               rmcleary@pmmlaw.com
                                               James C. Burnett
                                               Texas Bar No. 24094025
                                               Federal ID No. 2983272
                                               jburnett@pmmlaw.com
                                               One Riverway, Suite 1800
                                               Houston, Texas 77056
                                               Telephone: (713) 960-7315
                                               Facsimile: (713) 960-7347



                                               Counsel for Defendants Mallinckrodt LLC,
                                               SpecGx LLC and Mallinckrodt plc




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
electronically served upon all counsel of record on the 30th day of December 2019.

                                        /s/ Roger L. McCleary
                                        Roger L. McCleary
3050832
